Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vinu Raj (Reg. No. 59,327) came on 11/04/2021.

The application has been amended as follows: 
Claim 17: A non-transitory computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, including functions to: 
assign a random flow distribution to a plurality of production zones along a wellbore within a formation, based on a flow rate randomly assigned to each of the plurality of production zones as a percentage of a total flow rate assigned to the plurality of production zones along the wellbore; 
estimate a temperature value for each of the production zones, based on the assigned random flow distribution; 
compare the estimated temperature value with an actual temperature value determined for each production zone; 
calculate an error amount for the temperature value estimated for each production zone, based on the comparison; 

repeat the assigning, the estimating, the comparing, the calculating, and the determining over a plurality of iterations until it is determined that the random flow distribution assigned to the plurality of production zones has reached the global optimum.  

Claim 18: The non-transitory computer-readable storage medium of claim 17, wherein the functions performed by the computer further comprise functions to: 
apply one or more constraints to the random flow distribution assigned to the plurality of production zones, and 
wherein the one or more constraints are selected from the group consisting of: a lower bound of the random flow distribution; an upper bound of the random flow distribution; a low flow rate constraint; and a high flow rate constraint.

Claim 19: The non-transitory computer-readable storage medium of claim 17, wherein the functions performed by the computer further comprise functions to: 
calculate a difference between the error amount for a current iteration and a predetermined error amount associated with a prior iteration; determine whether the difference exceeds an error threshold for the current iteration; 
accept the random flow distribution assigned to the plurality of production zones as the global optimum when it is determined that the difference does not exceed the error threshold; and 
adjust the error threshold for a subsequent iteration when it is determined that the difference exceeds the error threshold.

Claim 20: The non-transitory computer-readable storage medium of claim 17, wherein the actual temperature value is determined based on measurements obtained from downhole fiber optic sensors within the wellbore, and the downhole fiber optic sensors are associated with a Distributed Temperature Sensing (DTS) system.

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 10/21/2021, with respect to claims 1-3, 5-6, 8-11, 12-13, 16-18, and 20 have been fully considered and are persuasive.  The rejection under USC 103 of claims 1-3, 5-6, 8-11, 12-13, 16-18, and 20 has been withdrawn.  Applicant has amended the independent claims 1, 9, and 17 to further include all of the claimed limitations set forth by claims 7 and 15, which were indicated to contain allowable subject matter in the previous office action.  Therefore, after further consideration and search, the claims have been determined to overcome the previous rejection and are in condition for allowance.  The amended limitations now fully recite the allowable subject matter in independent form for claims 1, 9 and 17, further the remaining claims are all dependent upon claims 1, 9, and 17 and are also in condition for allowance.

Allowable Subject Matter
Claims 1-6, 8-14, and 16-20 are allowed. (renumbered as claims 1-18)
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the closest available prior art Manin et al. (US2019/0153854), Yeten et al. (US 8335677), Bello et al. (US 2016/0356125), and Almulla (NPL. Utilizing Distributed Temperature Sensors in Predicting Flow rates in Multilateral Wells, 2012), either singularly on in combination, fails to 
assigning a random flow distribution to a plurality of production zones along a wellbore within a formation, based on a flow rate randomly assigned to each of the plurality of production zones as a percentage of a total flow rate assigned to the plurality of production zones along the wellbore; 
estimating a temperature value for each of the production zones, based on the assigned random flow distribution; 
comparing the estimated temperature value with an actual temperature value determined for each production zone; 
calculating an error amount for the temperature value estimated for each production zone, based on the comparison; 
determining whether or not the random flow distribution has reached a global optimum, based on the error amount; and 
repeating the assigning, the estimating, the comparing, the calculating, and the determining over a plurality of iterations until it is determined that the random flow distribution assigned to the plurality of production zones has reached the global optimum” in combination with every other limitation in the claims as claimed and defined by the applicant. (see underlined for emphasis)
In particular, the prior art lacks any specific teaching or disclosure of how to specifically assign a random flow distribution to a plurality of production zones along a wellbore that includes assigning a random flow distribution based on a flow rate randomly assigned to each of the plurality of production zones as a percentage of a total flow rate, and then implement the random flow distribution in a process for optimizing flow distribution across multiple production zones by determining that the random flow distribution assigned to the plurality of production zones has reached the global optimum that has been determined to be an improvement on what is known in the prior art. 

 within a formation that is based on a percentage of a total flow rate assigned to the plurality of production zones along the wellbore
Claims 2-6 and 8 are dependent upon claim 1; therefore, these claims are allowed for the same reasons stated above with respect to claim 1.

Claim 9 is allowed for the same reasons explained above since it is the corresponding system claim of method claim 1.

Claims 10-14 and 16 are dependent upon claim 9; therefore, these claims are allowed for the same reasons stated above with respect to claim 9.

Claim 17 is allowed for the same reasons explained above since it is the corresponding computer program product claim of method claim 1.

Claims 18-20 are dependent upon claim 17; therefore, these claims are allowed for the same reasons stated above with respect to claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Horesh et al. (US 2017/0145813) discloses a method for determining at least one zonal flow rate of a reservoir well comprises including iteratively adapting the generative models to minimize divergence from available data until the generative models and the available data converge; and, once the generative models and the available data converge, using the generative model of the at least one zonal flow rate to compute the at least one zonal flow rate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TERENCE E STIFTER JR/Examiner, Art Unit 2865      


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865 
11/19/2021